 


110 HR 2279 IH: To expedite the construction of new refining capacity on closed military installations in the United States, and for other purposes.
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2279 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Pitts (for himself, Mr. Westmoreland, Mr. Buyer, Mrs. Drake, Mr. Goodlatte, Mr. English of Pennsylvania, Mr. Conaway, Ms. Ginny Brown-Waite of Florida, Mr. Poe, and Mr. Souder) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To expedite the construction of new refining capacity on closed military installations in the United States, and for other purposes. 
 
 
1.DefinitionsFor purposes of this Act— 
(1)the term base closure law means the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note); 
(2)the term closed military installation means a military installation closed or approved for closure pursuant to a base closure law; 
(3)the term designated refinery means a refinery designated under section 2(a); 
(4)the term Federal refinery authorization— 
(A)means any authorization required under Federal law, whether administered by a Federal or State administrative agency or official, with respect to siting, construction, expansion, or operation of a refinery; and 
(B)includes any permits, special use authorizations, certifications, opinions, or other approvals required under Federal law with respect to siting, construction, expansion, or operation of a refinery; 
(5)the term refinery means— 
(A)a facility designed and operated to receive, load, unload, store, transport, process, and refine crude oil by any chemical or physical process, including distillation, fluid catalytic cracking, hydrocracking, coking, alkylation, etherification, polymerization, catalytic reforming, isomerization, hydrotreating, blending, and any combination thereof, in order to produce gasoline or other fuel; or 
(B)a facility designed and operated to receive, load, unload, store, transport, process, and refine coal by any chemical or physical process, including liquefaction, in order to produce gasoline, diesel, or other liquid fuel as its primary output;  
(6)the term Secretary means the Secretary of Energy; and 
(7)the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. 
2.State participation and presidential designation 
(a)Designation requirementNot later than 90 days after the date of enactment of this Act, the President shall designate no less than 3 closed military installations, or portions thereof, subject to subsection (c)(2), that are appropriate for the purposes of siting a refinery. 
(b)Analysis of refinery sitesIn considering any site for possible designation under subsection (a), the President shall conduct an analysis of— 
(1)the availability of crude oil supplies to the site, including supplies from domestic production of shale oil and tar sands and other strategic unconventional fuels; 
(2)the distribution of the Nation’s refined petroleum product demand; 
(3)whether such site is in close proximity to substantial pipeline infrastructure, including both crude oil and refined petroleum product pipelines, and potential infrastructure feasibility; 
(4)the need to diversify the geographical location of the domestic refining capacity; 
(5)the effect that increased refined petroleum products from a refinery on that site may have on the price and supply of gasoline to consumers; 
(6)the impact of locating a refinery on the site on the readiness and operations of the Armed Forces; and 
(7)such other factors as the President considers appropriate. 
(c)Sale or disposal 
(1)DesignationExcept as provided in paragraph (2), until the expiration of 2 years after the date of enactment of this Act, the Federal Government shall not sell or otherwise dispose of the military installations designated pursuant to subsection (a). 
(2)Governor’s objectionNo site may be used for a refinery under this Act if, not later than 60 days after designation of the site under subsection (a), the Governor of the State in which the site is located transmits to the President an objection to the designation, unless, not later than 60 days after the President receives such objection, the Congress has by law overridden the objection.  
(d)Redevelopment authorityWith respect to a closed military installation, or portion thereof, designated by the President as a potentially suitable refinery site pursuant to subsection (a)— 
(1)the redevelopment authority for the installation, in preparing or revising the redevelopment plan for the installation, shall consider the feasibility and practicability of siting a refinery on the installation; and 
(2)the Secretary of Defense, in managing and disposing of real property at the installation pursuant to the base closure law applicable to the installation, shall give substantial deference to the recommendations of the redevelopment authority, as contained in the redevelopment plan for the installation, regarding the siting of a refinery on the installation. 
3.Process coordination and rules of procedure 
(a)Designation as Lead Agency 
(1)In generalThe Department of Energy shall act as the lead agency for the purposes of coordinating all applicable Federal refinery authorizations and related environmental reviews with respect to a designated refinery. 
(2)Other agenciesEach Federal and State agency or official required to provide a Federal refinery authorization shall cooperate with the Secretary and comply with the deadlines established by the Secretary. 
(b)Schedule 
(1)Secretary’s authority to set scheduleThe Secretary shall establish a schedule for all Federal refinery authorizations with respect to a designated refinery. In establishing the schedule, the Secretary shall— 
(A)ensure expeditious completion of all such proceedings; and 
(B)accommodate the applicable schedules established by Federal law for such proceedings. 
(2)Failure to meet scheduleIf a Federal or State administrative agency or official does not complete a proceeding for an approval that is required for a Federal refinery authorization in accordance with the schedule established by the Secretary under this subsection, the applicant may pursue remedies under subsection (d). 
(c)Consolidated RecordThe Secretary shall, with the cooperation of Federal and State administrative agencies and officials, maintain a complete consolidated record of all decisions made or actions taken by the Secretary or by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to any Federal refinery authorization. Such record shall be the record for judicial review under subsection (d) of decisions made or actions taken by Federal and State administrative agencies and officials, except that, if the Court determines that the record does not contain sufficient information, the Court may remand the proceeding to the Secretary for further development of the consolidated record. 
(d)Judicial Review 
(1)In generalThe United States Court of Appeals for the District of Columbia shall have original and exclusive jurisdiction over any civil action for the review of— 
(A)an order or action, related to a Federal refinery authorization, by a Federal or State administrative agency or official; and 
(B)an alleged failure to act by a Federal or State administrative agency or official acting pursuant to a Federal refinery authorization.The failure of an agency or official to act on a Federal refinery authorization in accordance with the Secretary’s schedule established pursuant to subsection (b) shall be considered inconsistent with Federal law for the purposes of paragraph (2) of this subsection. 
(2)Court actionIf the Court finds that an order or action described in paragraph (1)(A) is inconsistent with the Federal law governing such Federal refinery authorization, or that a failure to act as described in paragraph (1)(B) has occurred, and the order, action, or failure to act would prevent the siting, construction, expansion, or operation of the designated refinery, the Court shall remand the proceeding to the agency or official to take appropriate action consistent with the order of the Court. If the Court remands the order, action, or failure to act to the Federal or State administrative agency or official, the Court shall set a reasonable schedule and deadline for the agency or official to act on remand. 
(3)Secretary’s actionFor any civil action brought under this subsection, the Secretary shall promptly file with the Court the consolidated record compiled by the Secretary pursuant to subsection (c). 
(4)Expedited reviewThe Court shall set any civil action brought under this subsection for expedited consideration. 
(5)Attorney’s feesIn any action challenging a Federal refinery authorization that has been granted, reasonable attorney’s fees and other expenses of litigation shall be awarded to the prevailing party. This paragraph shall not apply to any action seeking remedies for denial of a Federal refinery authorization or failure to act on an application for a Federal refinery authorization. 
 
